Title: Bernard Peyton to Thomas Jefferson, 3 May 1819
From: Peyton, Bernard
To: Jefferson, Thomas


          
            Dear Sir
            Rich’d 3d May 1819
          
          I recd some time since a small Box by Mr T. E. Randolph’s Boat Man Sye from you, addressed to R. Walsh Jr Esqe Philadelphia, which I forwarded immediately, without waiting to hear from you, taking it for granted you wished me to do so.
          I now advise you of my having this day forwarded to Milton one Tierce of Rice from Col W. Alston of Charleston, & a Small Box from Philadelphia, by Jno Craddocks Boat, which have only been to hand a day or two—if they are delivered in good order pay freight as customary—
          
            With great respect Dr sir
             Your Mo: Obd: Servt:
            Bernard Peyton
          
        